










March 5, 2013




Mr. Tim Casey




Dear Tim:


Congratulations! This letter will confirm our offer to you for the position of
Brand President of Qdoba Mexican Grill, a subsidiary of Jack in the Box Inc.
(the “Company”). You will be designated as an officer, subject to Board
approval, and employee of Jack in the Box Inc. As discussed, your effective
start date will be Monday, March 25, 2013. As a matter of routine practice, our
offer is contingent upon completion of a successful background investigation.
Below please find the specifics of our offer regarding compensation, benefits
and terms of employment.


Base Salary
You will receive a bi-weekly salary of $15,384.62, which is equivalent to an
annual salary of $400,000.


Annual Incentive
As part of your compensation, you will be eligible to participate in the
Executive Performance Incentive Plan for Executive Management, based on fiscal
year performance. For fiscal 2013, which began on October 1, 2012, you will be
eligible to receive a prorated incentive payment, if any. The annual incentive
provides a targeted payout potential of 65% of base salary, and a maximum of
130% of base salary. The actual incentive payout level achieved, if any, will be
a function of financial and strategic targets achieved by Qdoba Mexican Grill as
a whole.


Stock Awards
Subject to Board approval, you will be eligible to receive a long-term incentive
grant with a targeted grant guideline value of $450,000. The grant consists of
50% in stock options, 30% in performance share units, and 20% in restricted
stock units, with shares subject to a holding requirement until termination of
service (100% of after-tax net shares if your stock ownership guideline is not
met, or 50% of after-tax net shares if you have met your stock ownership
guideline). Your stock ownership guideline is 1x your base salary. All grants
are awarded pursuant to the 2004 Stock Incentive Plan and grant agreement and
you can discuss further details with the Compensation & Benefits department.




Your rights under the Annual Performance Incentive Plan and the 2004 Stock
Incentive Plan are subject to the specific terms of the Plan and grant
agreement, and your entitlement to rights under the Plans may be limited.


Allowances
You will receive an annual executive perquisite allowance of $45,700, which is
paid on a bi-weekly basis and is intended to defray expenses for financial
planning, and the use of your personal automobile or cell phone for business
purposes.





 

--------------------------------------------------------------------------------








Deferred Compensation Program:
As a highly compensated employee, you are eligible to participate in the
Executive Deferred Compensation Plan (EDCP) which is a non-qualified, pre-tax
deferred compensation plan. Participants may contribute up to 50% of base salary
and 85% of annual incentive in whole percentages. The Company matches 100% of
the first 3% of deferred salary and 3% of deferred annual incentive.


Additionally, you are eligible to receive an additional contribution of 4% of
base salary and annual incentive each year to your EDCP account for up to 10
years.


The Plan is non-qualified and could be at risk if Jack in the Box were to
declare bankruptcy or become involved in certain changes in control.


Benefits:
You will be eligible to participate in the Jack in the Box health and welfare
plans effective the first of the month following one month of service.  Enclosed
is an enrollment guide that provides a summary of the benefit plans that are
available to you, along with their bi-weekly costs. All Jack in the Box benefit
plans are subject to change and the benefits described in this offer letter and
the plans are not guaranteed in any way. To the extent the terms of any plan
differ from what is in this letter, the terms of the plan will determine the
right and the amount of any benefits.


If you participate in the Jack in the Box health plan, you will receive an
enhanced level of employer-paid term life insurance with a total value of
$770,000.


Tim, Jack in the Box requires, as a condition of employment, that new employees
agree to keep certain business information confidential and also to submit most
employment disputes to binding arbitration. As part of your orientation, you
will be required to sign our Confidentiality and Non-Compete Agreement and our
Dispute Resolution Agreement, which are enclosed.


You should also know that it is Jack in the Box's policy that the employment
relationship is one of “at will.” This simply means that either party - you or
the Company - may terminate the employment relationship at any time, with or
without cause. The only exception is if the Chairman and CEO of the Company
agree in writing that you may only be terminated for cause.


Your signature below will be your acknowledgement that you have read, understood
and agree to the above information, including that you are an “at will”
employee. Please sign one copy of this letter and return it to me in the
enclosed envelope at your earliest convenience. I have included a second copy of
the letter for your records. We look forward to welcoming you to the Jack in the
Box and Qdoba teams. Again, congratulations!


Sincerely,


/S/ LINDA A. LANG
Linda Lang
Chairman and CEO


/S/ TIMOTHY P. CASEY            3/7/13
Tim Casey                    Date


